DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 8 September 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11 March 2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of Group I, encompassing claims 1-15, 18 and 19, and the species “subject having a damaged kidney”, “factor that promotes kidney tissue regeneration”, “binding site for miR 142-3p” and “SEQ ID NO: 6” in the reply filed on 23 November 2021 continues to be acknowledged.
Currently pending claims 1-8, 13, 18, 19 and 21-25 read on the elected invention. Claims 9-11, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2021.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is a new rejection necessitated by amendment. It is substantially similar to the rejection and the non-final Official action mailed 11 March 2022, although reformulated and expanded upon to more clearly address the embodiment that recites “wherein the transgene encodes a member of the Wnt signaling pathway or a member of the TGF-β signaling pathway”. This limitation was previously recited in previously pending claim 12, which was inadvertently excluded from the listing of claims in the preamble of the rejection under the statue in the nonfinal Official action of 8 September 2022. However, the body of that rejection discusses claim 12 in particular, clearly stating that it is included in the instant rejection (“While certain claims such as claims 5, 12 and 14…[are] narrower in scope, the gap between the breadth of these generic and the specific factors known to provide such functions that still considered extraordinarily large for the same reasons discussed above, and these claims thus lack proper written support over the breadth of the scope claimed as well”; see penultimate paragraph of this rejection as set forth in the nonfinal Official action mailed 11 March 2022). Applicant’s traversal has been fully considered, but is moot in view of the new grounds of rejection. This rejection has been withdrawn against claim 1, since claim 1 requires merely a transgene, and does not identify a gene by function as the remaining rejected claims do.
The rejected claims are drawn in relevant part to a method of expressing a transgene in cells at the site of a wound or damaged tissue in a subject, comprising administering to the subject a synthetic adenovirus comprising: the transgene; a native or modified capsid that detargets the synthetic adenovirus from the liver; and a chimeric fiber protein comprising an adenovirus type 5 (Ad5) shaft domain and an adenovirus type 34 (Ad34) knob domain, wherein the transgene encodes a member of the Wnt signaling pathway or a member of the TGF-β signaling pathway. It is particularly emphasized that the rejected claims do not structurally identify the members of the signaling pathways.
From M.P.E.P. § 2163, the analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention from the standpoint of one of skill in the art at the time the application was filed. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
For claims drawn to a genus, possession may be shown (for example) through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus, and is an inverse function of the skill and knowledge in the art. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. 
In the present case the rejected claims are directed to the use of a transgene that encodes a member of the Wnt signaling pathway or a member of the TGF-β signaling pathway. As broadly recited, the rejected claims do not provide sufficient structural information regarding such signaling pathway members. Accordingly, this aspect of the claims is considered to define a genus of structures that are recited entirely by function (i.e. anything that functions within the Wnt signaling pathways or TGF-β signaling pathways). As discussed above, claims drawn to a genus must be supported by a representative number of species adequate to describe the genus as claimed.
The genus of any factor that functions within the Wnt signaling pathway or TGF-β signaling pathway is considered to range from extraordinarily broad to unknowable. This genus includes not only known factors that operate in the recited pathways, but also known factors that are newly identified as interacting with these pathways, and to unknown factors yet to be discovered that interact with these pathways. Moreover, both the Wnt signaling pathway and the TGF-β signaling pathway are conserved across a diversity of species, including Homo sapiens, Xenopus sp., Drosophila sp., and Caenorhabditis sp. These genera as broadly defined thus include any factor having any impact on any cellular function that interacts within any these pathways in any species, upstream or downstream in the respecitive signaling cascade, as well as those having this function that have yet to be discovered. 
In the case of the TGF-β signaling pathway, such members are involved in a broad diversity of cellular processes in both the adult organism and the developing embryo, that include cell growth, cell differentiation, cell migration, apoptosis, cellular homeostasis. According to a review near the time of filing by Weiss et al. (“Weiss”; Dev. Biol. 2013, 2:47-63):
 “Members of the [TGF-β super] family, which are found in both vertebrates and invertebrates, are ubiquitously expressed in diverse tissues and function during the earliest stages of development and throughout the lifetime of animals. Indeed, key roles in embryonic stem cell self-renewal, gastrulation, differentiation, organ morphogenesis, and adult tissue homeostasis have been delineated. Consistent with this ubiquitous activity, aberrant TGFbeta superfamily signaling is associated with a wide range of human pathologies including autoimmune, cardiovascular and fibrotic diseases, as well as cancer…. it is not surprising that the signaling pathway is subject to tight and complex regulation at levels both outside and inside the cell.”

Weiss thus supports the notion that the members of the TGF-β signaling pathway are diverse, widespread and complex.
Wnt signaling is involved in processes that are similarly as diverse, including cellular proliferation, tissue regeneration, embryonic development. For example Maruotti et al. (“Maruotti”; J. Cell. Physiol. 2013 228: 1428–1432) teaches that Wnt signaling is involved in angiogenesis and vascular disorders, bone biology, autoimmune diseases, neurological diseases, and neoplastic disorders among others. Maruotti suggests that members of this family are still newly being discovered: 
“Wnt signal…was only recently emerged through the use of animal and in vitro models. Moreover, Wnt signaling inhibitors…may be advantageously considered targets for the treatment of several diseases, including osteoporosis, vascular diseases, inflammatory diseases, neurological diseases, and cancer… further studies are required to provide a complete understanding of this complex signaling pathway…” (See abstract).

Maruotti supports the notion that the genus of members of the Wnt signaling pathway are not fully characterized, are involved in a diversity of cellular processes diverse, and that the interactions between such members are complex.
It is emphasized that the breadth of the limitation pertaining to members of the Wnt and TGF-β signaling pathways encompasses any previously described member at any point in the diversity of complex pathways, and that such language also includes those that are newly being discovered. Since these pathways are involved in such fundamental cellular processes that are described as both complex and diverse, and since one of ordinary skill in the art would understand that all such members are not yet fully characterized in the prior art, one of ordinary skill in the art would understand that each of these processes is sufficiently complicated that the collection of known factors cannot reasonably can be considered to comprise a representative sample of all such factors. This is particularly true given the breadth of structures involved, and the fact that there is little to no structure/function relationship amongst such factors. Applicant indicates that the specification provides a sufficient written description for factors that are members of the Wnt and TGF-6 signaling pathways, since the instant specification discloses including Wntl, Wnt2, Wnt2b, Wnt3, Wnt3a, Wnt4, Wnt5a, Wnt6b, Wnt7a, Wnt8a, Wnt8b, Wnt9a, Wnt9b, Wnt10a, Wnt10b, Wnt11, Wnt16, TGF-β1, TGF-β2, TGF-β3, PDGF-α, PDGF-β, PDGF-c, PDGF-d, and TNF-α at page 18, lines 8-14 of the instant specification. However, this does not capture the diversity and breadth of the genus of members. For example, the TGF-β superfamily alone additionally includes many generic proteins underneath its scope including bone morphogenetic proteins (BMPs), growth and differentiation factors, anti-müllerian hormone, activin, nodal, and many other such factors. The sheer diversity of structurally unrelated members and widespread complexity of these pathways indicate significant unpredictability in using the structure and function of known members to derive the structure and function of other members.
Accordingly, the combination of the instant specification and the prior art are not considered to support claims to the use of any member of the Wnt or TGF-β signaling pathways. There is a large gap between the breadth, diversity and complexity of the genus of pathway members compared to the collection of specifically described members that act within such pathways. Since the genus of Wnt or TGF-β signaling pathway members is large, diverse and unpredictable, the limited number of species known are not considered representative of this genus. These claims lack proper written support over the breadth of the scope claimed for these reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (“O’Shea”; U.S. Pre-Grant Publication Number 2013/0231267; applicants IDS) in view of Alba et al. (“Alba”; Blood 2010, 116 (15): 2656–2664; of record) and Heldin et al. (“Heldin”; Physiological Reviews 1999, 79(4)1283-1316; of record). This is a new rejection necessitated by amendment to the claims. Any aspect of applicant’s traversal relevant to the rejection as newly set forth is provided below.
O’Shea teaches a synthetic adenovirus the comprises a chimeric fiber protein comprising an adenovirus type 5 shaft domain and an adenovirus type 34 knob domain. See table 3, ID number E3-033. O’Shea teaches the use of this vector for delivering a transgene towards treating a variety of disorders, including premalignant skin lesions (¶ 77 for example), which may be fairly characterized as a wound. O’Shea also teaches treating cancers, including kidney liver and lung cancers at ¶ 78 for example. Treating a tumor or cancerous cells at these sites using the recited compositions is fairly considered to read on wound repair and/or damaged tissue. 
While O’Shea discloses adenoviruses comprising a modified hexon protein that comprises an E451Q mutation, O’Shea does not teach specifically incorporating this modification into the adenovirus that comprises a chimeric fiber protein comprising an adenovirus type 5 shaft domain and an adenovirus type 34 knob domain (i.e. table 3, ID number E3-033). However, Alba teaches generation of hexon-modified Ad5 vectors with point mutations that include an E451Q mutation, and demonstrate that such a construct does not bind coagulation factor X (FX), and reduces liver toxicity.
One of ordinary skill in the art would have been motivated to incorporate an E451Q mutation into the hexon protein of the adenovirus disclosed by O’Shea in order to reduce binding to FX, thereby reducing liver toxicity as taught by Alba. One of ordinary skill in the art would have had a reasonable expectation of success in doing so, since Alba teaches that the E451Q mutation in hexon protein of adenovirus 5 reduces FX binding, and since the techniques required to make such a substitution are fully disclosed in both Alba and O’Shea.
O’Shea does not teach incorporating a transgene encoding a member of the Wnt and TGF-β signaling pathways. However, it is emphasized that applicant’s specification at page 18, lines 8-14 and page 6 of applicant’s arguments of 8 September 2022 indicate that PDGF-β is a member of the Wnt and TGF-β signaling pathways. One of ordinary skill in the art would also have been motivated to use the adenovirus comprising an Ad5 shaft domain and Ad34 knob domain to express PDGF-β in a method of treating a wound, since O’Shea teaches that their synthetic adenovirus is effective for delivering transgenes, and since Heldin teaches that provision of PDGF-β is useful in wound healing (See Heldin, page 1295). One of ordinary skill in the art would have been motivated to deliver PDGF-β in order to treat premalignant skin lesions or wounds arising from damage due to kidney cancer, and would have been motivated to do so given the efficacy of the O’Shea synthetic adenovirus. Accordingly, and in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection. Applicant grants that O’Shea et al. describes making a recombinant adenovirus with a chimeric fiber protein having Ad5 shaft and an Ad34 knob, but asserts that there is no teaching or suggestion in O’Shea et al. that a recombinant adenovirus with a chimeric Ad5/34 fiber could specifically target sites of wounds or damaged tissue. This has been fully considered, but is not persuasive. O’Shea teaches that their constructs are useful in treating at least premalignant skin lesions and cancers of the kidney. One of ordinary skill in the art would consider premalignant skin lesions and cancers of the kidney to read on wounds and/or damaged tissue.
Applicant’s arguments submitted 8 September 2022 acknowledge that O’Shea teaches that recombinant adenoviruses are useful for gene delivery, and teaches using engineered adenoviruses for cancer therapy (paragraph 0004), but allege that this reference lacks a connection between any of the particular recombinant adenoviruses described and the capacity to treat any particular disease or to deliver a transgene to any particular tissue types, such as wounded or damaged tissue. Specifically, it is argued that there is no teaching or suggestion in O’Shea et al. that a recombinant virus encoding a chimeric Ad5/34 fiber would be capable of specifically targeting wounded or damaged tissue. 
This has been fully considered, but the examiner is not convinced of error. As discussed above, O’Shea teaches that their constructs are useful in treating at least premalignant skin lesions and cancers of the kidney. The examiner considers that one of ordinary skill in the art would consider premalignant skin lesions and cancers of the kidney to read on wounds or damaged tissue. Similarly, the argument that the O’Shea reference lacks a connection between any of the particular recombinant adenoviruses as capable of treating any particular disease is not persuasive. Applicant acknowledges that O’Shea teaches that their recombinant adenoviral viruses are useful for gene delivery, and specifically for cancer therapy. O’Shea also teaches that such cancers include at least premalignant skin lesions and cancers of the kidney. Thus, the argument that the O’Shea reference lacks a connection between their adenoviruses and treating disease is considered to comprise an assertion that is contradicted by a plain reading of O’Shea. This argument is unpersuasive therefore.
Applicant argues that it would require undue experimentation to make and use a recombinant adenovirus specifically targeting sites of wounded and damaged tissue. Applicant points to Examples 2 and 3 of the instant specification in asserting that only Ad5 shaft/Ad34 fiber-expressing adenoviruses, and not adenoviruses expressing Ad5, Ad5/3, Ad5/9, Ad5/Ad11 or Ad5/11 fiber, was capable of infecting cells at a wound site. This is not persuasive since this showing is not commensurate in scope with the instant claims for the following reasons. First, it is noted that the Ad5 shaft/Ad34 fiber-expressing adenovirus of Examples 2 and 3 comprise the E451Q mutation, which is not required in any of the instant independent claims. Moreover, the wound disclosed in Examples 2 and 3 is a skin wound, which is not considered representative of any/all wounds, or any/all damaged tissue as broadly recited in the instant independent claims. Finally, the O’Shea reference has matured into U.S. Patent Number 9,217,160, which is presumed valid under 35 USC § 282. Mere assertion that the patented disclosure of O’Shea requires undue experimentation to practice in the lack of supporting evidence and/or reasoning that is commensurate in scope with the instantly claimed invention is insufficient to overcome this presumption of validity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633